DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an implant or an implanted device having a body that is rigid and has a predetermined size and shape that remains constant prior to implantation, during implantation, and after implantation; wherein the implant or implanted device remains within the tissue cavity following treatment or the patient’s soft tissue following completion of the treatment plan. Furthermore, there is nothing in the record that would suggest to one of ordinary skill in the art at the time of the invention to modify the prior art with the above recited features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MARK D REMALY/Primary Examiner, Art Unit 3793